ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a turbine shroud adapted for use in a gas turbine engine over US Patent Publication No. 20210108532A1, which teaches the turbine shroud 10 comprising a seal segment 12 comprising ceramic matrix composite materials, the seal segment including an arcuate shroud wall 28 that extends circumferentially partway around an axis to define a gas path boundary of the turbine shroud, an attachment unit comprising metallic materials and configured to support the seal segment in position radially relative to the axis, the attachment unit including a fore carrier 14 that extends at least partway about the axis and an aft carrier 52 that extends at least partway about the axis and cooperates with the fore carrier to define a channel that opens radially inwardly, and a pin that extends axially into the fore carrier. 
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest and a mount post that extends radially outward away from the shroud wall, channel that opens radially inwardly and receives a portion of the mount post of the seal segment to locate the mount post of the seal segment axially between the fore carrier and the aft carrier, the mount post, and the aft carrier to interlock the seal segment with the attachment unit, whereby radial force loads from gases are 
Regarding claim 8 and all the claims that depend on claim 8, prior art fails to teach or fairly suggest a channel that opens radially inwardly and receives at least a portion of the mount post, and the first carrier coupled with the second carrier such that the first carrier and the second carrier apply a compressive clamp force to the mount post of the seal segment.
Regarding claim 19 and all the claims that depend on claim 19, prior art fails to teach or fairly suggest a mount post that extends outward away from the shroud wall, and the attachment unit including a first carrier and a second carrier that cooperate to define a channel between the first carrier and the second carrier, locating the mount post in the channel, inserting the pin through the mount post and at least partway into the first carrier and the second carrier, and applying a clamp force to the mount post with the first carrier and the second carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of six patent publications.
US20210148250A1, US20160376901A1, US20160376921A1, US20160376906A1, US20160376907A1, and US20150044049A1 are cited to show a CMC shroud segment.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745